Citation Nr: 1025674	
Decision Date: 07/09/10    Archive Date: 07/19/10

DOCKET NO.  04-07 426A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable rating for chronic 
bronchopulmonary disease with emphysema and asthmatic bronchitis, 
with pleural calcification, both lungs, secondary to asbestos 
exposure, prior to August 5, 2008.

2.  Entitlement to a rating higher than 60 percent for chronic 
bronchopulmonary disease with emphysema and asthmatic bronchitis, 
with pleural calcification, both lungs, secondary to asbestos 
exposure, from August 5, 2008.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active service from February 1944 to January 
1946.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.

In April 2008, the Board remanded the claims for additional 
development.  In a March 2009 rating decision, the RO granted 
service connection for chronic bronchopulmonary disease with 
emphysema and asthmatic bronchitis, with pleural calcification, 
both lungs, secondary to asbestos exposure and awarded a 
noncompensable evaluation effective October 8, 2002.  A 60 
percent evaluation was assigned, effective August 5, 2008.  The 
Veteran has not been awarded the highest possible evaluations.  
He is presumed to be seeking the maximum possible evaluation.  
Therefore, the issues remain on appeal, as the Veteran has not 
indicated satisfaction with the ratings.  AB v. Brown, 6 Vet. 
App. 35 (1993).

In September 2009, the Board requested an expert medical opinion 
from the Veterans' Health Administration (VHA).  See 38 C.F.R. § 
20.901 (2009).  However, this opinion was determined to be 
inadequate in May 2010 and a request for further clarification 
was made.  An additional VHA opinion was received in June 2010.


FINDINGS OF FACT

1.  Prior to August 5, 2008, the Veteran suffered from chronic 
severe progressive bronchopulmonary disease with emphysema and 
asthmatic bronchitis, with pleural calcification, both lungs, for 
which service connection was granted as secondary to asbestos 
exposure, and he could not walk more than half a block without 
having to stop due to dyspnea.

2.  From August 5, 2008, the Veteran's chronic bronchopulmonary 
disease with emphysema and asthmatic bronchitis, with pleural 
calcification, both lungs, secondary to asbestos exposure was 
manifested by some results on pulmonary function testing of less 
than 40 percent of predicted value.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 60 percent, but no higher, for 
the Veteran's chronic bronchopulmonary disease with emphysema and 
asthmatic bronchitis, with pleural calcification, both lungs, 
secondary to asbestos exposure, prior to August 5, 2008, are met.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. § 4.97, 
Schedule of Ratings - Respiratory System, Diagnostic Codes 6604, 
6845 (2009).

2.  The criteria for a rating of 100 percent for the Veteran's 
chronic bronchopulmonary disease with emphysema and asthmatic 
bronchitis, with pleural calcification, both lungs, secondary to 
asbestos exposure, from August 5, 2008, are met.  38 U.S.C.A. 
§ 1155 (West 2002 & Supp. 2009); 38 C.F.R. § 4.97, Schedule of 
Ratings - Respiratory System, Diagnostic Codes 6604, 6845 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The VA has a duty to provide specific notification to the Veteran 
and assist him with the development of evidence pursuant to the 
Veterans Claims Assistance Act (VCAA).  The Veteran's claim for 
an initial compensable rating for bilateral hearing loss arises 
from his disagreement with the initial evaluation following the 
grant of service connection.  It has been held that once service 
connection is granted, the claim is substantiated and additional 
notice is not required.  Any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

As to VA's duty to assist, the Board notes that pertinent records 
from all relevant sources identified by the Veteran, and for 
which he authorized VA to request, have been obtained.  
38 U.S.C.A. § 5103A.  VA has associated service treatment 
records, post-service VA outpatient, and private medical records 
with the claims folder.  Additionally, the Veteran has been 
afforded VA examinations pertinent to the issues on appeal.

In light of the foregoing, the Board finds that there is no 
further action to be undertaken to comply with the provisions of 
38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that 
the Veteran will not be prejudiced by the Board's adjudication of 
the claim.  

II.  Increased Disability Ratings

Disability ratings are based on the average impairment of earning 
capacity resulting from disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluations will be 
assigned if the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

The determination of whether an increased evaluation is warranted 
is to be based on a review of the entire evidence of record and 
the application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  The Board notes that the 
appeal for a higher evaluation arises from the initial rating 
decision that established service connection and assigned the 
initial disability evaluations.  Therefore, the entire rating 
period is to be considered, including the possibility of staged 
ratings (i.e., separate ratings for separate periods of time) 
based on the facts found.  See Fenderson v. West, 12 Vet. App. 
119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
issues have been characterized accordingly.

The Board has considered the entire record, including the 
Veteran's VA clinical records and private treatment records.  
These show complaints and treatment, but will not be referenced 
in detail.  The Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each piece 
of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  
Therefore, the Board will discuss the evidence pertinent to the 
rating criteria and the current disability.

A.  Entitlement to an Initial Compensable Rating for Service-
Connected Chronic Bronchopulmonary Disease with Emphysema and 
Asthmatic Bronchitis, with Pleural Calcification, Both Lungs, 
Prior to August 5, 2008

Service connection for chronic bronchopulmonary disease with 
emphysema and asthmatic bronchitis, with pleural calcification, 
both lungs, secondary to asbestos exposure was established by a 
March 2009 rating decision, at which time a noncompensable rating 
was assigned, effective October 8, 2002, and a 60 percent rating 
was assigned from August 5, 2008.  The Veteran is seeking 
increased ratings.

For the time period prior to August 5, 2008, the Veteran is rated 
noncompensably under 38 C.F.R. § 4.97, Schedule of Ratings - 
Respiratory System, Diagnostic Codes 6604, 6845.  A rating of 10 
percent is warranted when forced expiratory volume in one second 
(FEV-1) is 71 to 80 percent predicted, or the ration of FEV-1 to 
forced vital capacity (FVC) (FEV-1/FVC) is 71 to 80 percent, or 
diffusion capacity of the lung for carbon monoxide by the single 
breath method (DLCO (SB)) is 66 to 80 percent predicted.  
38 C.F.R. § 4.97, Diagnostic Code 6604.

A rating of 20 percent is warranted when FEV-1 is 56 to 70 
percent predicted, or FEV-1/FVC is or DLCO (SB) is 56 to 65 
percent predicted.  Id.  

A rating of 60 percent is warranted when FEV-1 is 40 to 55 
percent predicted, or FEV-1/FVC or DLCO (SB) is 40 to 55 percent 
predicted or maximum oxygen consumption is 15 to 20 ml/kg/min 
(respiratory limit).  Id.

A total rating of 100 percent is warranted when FEV-1, FEV-1/FVC, 
or DLCO (SB) is less than 40 percent of predicted value, or 
maximum exercise capacity is less than 15 ml/kg/min oxygen 
consumption, or cor pulmonale (right heart failure) or right 
ventricular hypertrophy, or pulmonary hypertension (shown by echo 
or cardiac catherization, or episode(s) of acute respiratory 
failure, or requires outpatient oxygen therapy.  Id.

The Veteran was afforded a VA examination in February 2004.  The 
examiner commented that the Veteran was quite short of breath on 
walking but had a normal respiration sitting down.  Lungs 
revealed some rhonchi, rales, and wheezes in the bases of both 
lungs.  The examiner opined that the Veteran's heart was not 
enlarged and reported that the rhythm was regular with no 
murmurs.  Pulmonary function tests were attempted but results 
were technically inadequate.  No meaningful data could be 
obtained despite multiple attempts and a fair effort from the 
Veteran.  The examiner noted that the Veteran was very short of 
breath before the test and after.  The Veteran became so short of 
breath that an oxygen saturation (SaO2) test was done, which was 
88 percent before the test and 90 percent after.

A VA report from May 2006 also indicates that pulmonary function 
tests were impossible to obtain from the Veteran in April 2006.

The Veteran was then afforded a VA examination in September 2006.  
The examiner stated that in the past the Veteran has not been 
able to perform pulmonary function tests and that after multiple 
attempts he has had no significant data.  The examiner stated the 
Veteran has no consistent flow volume loops and there was no way 
to estimate lung function after the tests.  The examiner opined 
that there was no need to try to repeat pulmonary studies because 
the Veteran had failed multiple attempts.  However, given his 
symptoms of dyspnea, the examiner estimated his FEV-1 between 1 
and 2 liters.  The examiner commented that the Veteran's partial 
pressure of oxygen (PO2) on room air was 73 to 81 on multiple 
occasions, showing that he does not need supplemental oxygen.    

The Board requested a VHA medical opinion in September 2009.  In 
November 2009, the medical expert opined that an estimate of the 
Veteran's FVC, FEV-1, FEV-1/FVC, and/or DLCO for the period from 
October 2002 to August 2008 could not be determined.  The 
examiner stated, however, the degree of impairment was severe 
based on recent pulmonary function tests and most likely has been 
progressive since 2002.

The Board then requested clarification of the opinion in May 2010 
and in June 2010 a VA physician stated that based on the 
information available, it was not possible to estimate with a 
reasonable degree of medical certainty what the Veteran's FCV, 
FEV-1, FEV-1/FVC and/or DLCO was for the period of October 2002 
through August 2008.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
matter, the benefit of the doubt will be given to the Veteran.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board notes that VA records indicate the Veteran has 
consistently had respiratory problems and difficulty performing 
pulmonary function tests.  The Veteran reported during the 
February 2004 VA examination that he could not walk even half a 
block without stopping because of shortness of breath, and the 
examiner diagnosed him with chronic severe bronchopulmonary 
disease, emphysema, and asthmatic bronchitis. 

As is discussed below, the Veteran is rated as 100 percent 
disabled, from August 5, 2008.  The September 2009 VHA opinion 
stated that the Veteran's degree of impairment was severe based 
on recent pulmonary function tests and most likely has been 
progressive since 2002.  Resolving all doubt in favor of the 
Veteran, the Board finds the Veteran is entitled to a rating of 
60 percent, prior to August 5, 2008.

A rating higher than 60 percent is not warranted because it was 
noted in the September 2006 VA examination that the Veteran did 
not need supplemental oxygen.  Additionally, the Veteran's 
disease was noted to be progressive, and for reasons discussed 
below, the Veteran is currently rated as 100 percent, from August 
5, 2008.  Therefore, because it is a progressive disease, his 
rating should be less than 100 percent for the "stage" of this 
rating which began when the Veteran submitted his claim for 
service connection in 2002, continuing until August 5, 2008, the 
date from which a 100 percent evaluation is assigned.  
Extraschedular Evaluation

The VA Schedule of Disability Ratings will apply unless there are 
exceptional or unusual factors that would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).

According to the regulation, an extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step 
inquiry for determining whether a Veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the Board 
must determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a Veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether the Veteran's disability picture requires the assignment 
of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluations for the service-connected 
mental disability is inadequate.  A comparison of the level of 
severity and symptomatology of the Veteran's disability with the 
established criteria found in the rating schedule shows that the 
rating criteria reasonably describes the Veteran's disability 
level and symptomatology.

The Board further observes that, even if the available schedular 
evaluation for the disability is inadequate (which it manifestly 
is not), the Veteran does not exhibit other related factors such 
as those provided by the regulation as "governing norms."  The 
record does not show that the Veteran has required frequent 
hospitalizations for his respiratory disability, evidence of 
marked interference with employment, or evidence in the medical 
records of an exceptional or unusual clinical picture.

In short, there is nothing in the record to indicate that this 
service-connected disability on appeal causes impairment with 
employment over and above that which is contemplated in the 
assigned 60 percent schedular rating.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) (noting that the disability rating 
itself is recognition that industrial capabilities are impaired).  
The Board therefore has determined that referral of this case for 
extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is 
not warranted.

B.  Entitlement to an Initial Compensable Rating for Service-
Connected Chronic Bronchopulmonary Disease with Emphysema and 
Asthmatic Bronchitis, with Pleural Calcification, Both Lungs, 
From August 5, 2008

For the time period from August 5, 2008, the Veteran has been 
awarded a 60 percent evaluation under 38 C.F.R. § 4.97, Schedule 
of Ratings - Respiratory System, Diagnostic Codes 6604, 6845.  A 
rating of 60 percent is warranted when FEV-1 is 40 to 55 percent 
predicted, or FEV-1/FVC or DLCO (SB) is 40 to 55 percent 
predicted or maximum oxygen consumption is 15 to 20 ml/kg/min 
(respiratory limit).  Id.

A total rating of 100 percent is warranted when FEV-1, FEV-1/FVC, 
or DLCO (SB) is less than 40 percent of predicted value, or 
maximum exercise capacity is less than 15 ml/kg/min oxygen 
consumption, or there is cor pulmonale (right heart failure) or 
right ventricular hypertrophy, or pulmonary hypertension (shown 
by echo or cardiac catherization, or episode(s) of acute 
respiratory failure, or the Veteran requires outpatient oxygen 
therapy.  Id.

The Veteran was afforded a VA examination in August 2008.  The 
Veteran complained of shortness of breath on exertion.  Pulmonary 
function tests revealed a FVC of 29, FEV-1 of 25, and FEV-1/FVC 
ratio of 53.  The Veteran was unable to complete the tests 
secondary to shortness of breath.  Based on the FEV-1 and FEV-
1/FVC ratio of less than 40 percent, the Board finds the Veteran 
is entitled to a 100 percent rating.  As a 100 percent evaluation 
is the maximum evaluation possible, no further discussion of a 
higher evaluation is required.


ORDER

Entitlement to an initial rating of 60 percent, but no higher, 
for the Veteran's service-connected chronic bronchopulmonary 
disease with emphysema and asthmatic bronchitis, with pleural 
calcification, both lungs, secondary to asbestos exposure, prior 
to August 5, 2008, is granted, subject to statutory and 
regulatory provisions governing the payment of monetary benefits.

Entitlement to a total rating for the Veteran's service-connected 
chronic bronchopulmonary disease with emphysema and asthmatic 
bronchitis, with pleural calcification, both lungs, secondary to 
asbestos exposure, from August 5, 2008, is granted, subject to 
statutory and regulatory provisions governing the payment of 
monetary benefits.



____________________________________________
TRESA M. SCHLECHT
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


